department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date index no date the honorable dianne feinstein united_states senate washington d c dear senator feinstein this letter further responds to your date inquiry to the social_security administration on behalf of your constituent issues wrote about two his concern that social_security and medicare taxes can apply regardless of whether an individual becomes eligible to receive retirement benefits and his suggestion that the threshold income level that requires payment of income taxes should be raised application of social_security and medicare taxes social_security_taxes and medicare taxes apply to wages the internal_revenue_code defines the term wages to include all payment for employment unless specifically excepted no exclusion from wages exists based on whether a person has qualified for social_security non-disability retirement benefits the social_security administration wrote to detail that the social_security and medicare system are social insurance systems therefore some individuals will receive more benefits than the taxes or contributions they pay or are paid on their behalf and other individuals will receive less on date and explained in threshold income level for income taxes the congress recently passed the economic_growth_and_tax_relief_reconciliation_act_of_2001 this law contains many provisions that will reduce taxpayers’ income_tax_liability for example the law established a new 10-percent regular income_tax bracket for a portion of taxable_income that is currently taxed pincite percent this change is effective for taxable years after date the law also reduced the other regular income_tax rates effective date the law also provides increases in the child_tax_credit increases in the dependent care tax_credit and increases in the earned_income_credit these provisions will increase the threshold income level for income_tax_liability for some taxpayers in addition the law raises the threshold income level for payment of income taxes for married couples filing joint returns in future years the law provides increases in the level of the standard_deduction for married couples filing joint returns from through these increases in the standard_deduction will increase the threshold income levels for payment of income_tax for married couples filing joint returns i hope this information is helpful if you have further questions please call me or alfred g kelley irs identification_number at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities office of the division counsel associate chief_counsel tax exempt and government entities
